Citation Nr: 0030675	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-13 764A	)	DATE
	)
	)


THE ISSUE

Whether a January 25, 1977, decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from September 1951 to 
September 1971.

2.  The motion for revision of the Board of Veterans' 
Appeals (hereinafter Board) decision dated January 25, 1977, 
was not signed by either the moving party or the moving 
party's representative, nor did it identify the specific 
issue(s) to which the motion pertained.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board's 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2000).

The motion for revision of the Board decision dated January 
25, 1977, was not signed by the moving party or the moving 
party's representative.  Additionally, the motion did not 
identify the specific issue(s) to which the motion 
pertained.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(a) (2000), the motion is dismissed without 
prejudice.



ORDER

The motion is dismissed without prejudice to refiling.



		
	DEREK R. BROWN
Veterans Law Judge
	Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.

